DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Election/Restrictions
The election without traverse of claims 1-16 in the reply mailed 7/12/2021 is acknowledged. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bump (U.S. Publication 2016/0339405) in view of Bonefas (U.S. Publication 2014/0350801) in further view of Browning (U.S. Publication 2016/0150724). 
Regarding claim 1, Bump teaches an agitation control system (paragraph 176), comprising: a controller comprising a memory and a processor (computer 902, processor 904, memory 9210), wherein the controller is configured to: receive at least one sensor signal indicative of a measured profile of a particulate material within a storage tank of an agricultural system (paragraph 31 teaches an agricultural feed mixer which would inherently require a tank, paragraph 152 teaches storage tanks, paragraph 60 teaches a variety of sensors used to measure rpm, temperature, and pressure); determine whether a variation between the measured profile and a target profile is greater than a threshold value (paragraph 49 teaches sensing temperature and notifying the operator if a desired temperature has been exceeded); and output a first output signal to a user interface indicative of instructions to inform an operator of a profile variation, output a second output signal to an agitator indicative of activation of the agitator, or a combination thereof, in response to determining that the variation between the measured profile and the target profile is greater than the threshold value (the sensor sends information to the operator via the controller about the temperature as taught in paragraph 49 if a desired temperature has been exceeded). Regarding claim 5, Bump teaches measuring a variety of levels of the mixing operation (paragraphs 49 and 50). 
Regarding claim 1, Bump is silent to the wherein the measured profile corresponds to a distribution of the particulate material within the storage tank and the hopper configuration. Regarding claim 4 and 5, Bump is silent to the specific locations of the sensors taught in paragraph 60. Regarding claim 8, Bump teaches wherein the instructions to inform the operator of the profile variation comprise instructions to provide a recommendation to activate the agitator (paragraph 46). 
Regarding claims 1 and 8, Bonefas teaches wherein the measured profile corresponds to a distribution of the particulate material within the storage tank (see figure 5c which shows distribution of material in a container, paragraph 5 teaches a vehicle and storage portion for agricultural material). Regarding claim 8, Bonefas teaches a controller which outputs a signal indicative of instructions to inform the operator of the profile variation (see paragraphs 27 and 77). 
Regarding claim 1, Browning teaches outputting an output signal to an agitator system having an agitator within a storage tank/hopper system (item 17 inside hopper 11, which is also considered capable of storing material, and paragraph 25 teaches an monitoring means with an ammeter for measuring amp draw that is used by the control system to control the speed of the agitator in paragraph 24) indicative of activation of the agitator system in response to determining that the variation between the measured profile and the target profile is greater than the threshold value (paragraph 24 teaches energizing the agitator to a specific intensity based on a predefined minimum and maximum threshold value, paragraph 25 teaches an ammeter for measuring the power drawn by at least one or more material handling components). 
It would have been obvious to one of ordinary skill in the art to modify the sensor configuration of Bump with the profile measuring configuration of Bonefas and the agitator and monitoring system of Browning in order to better control the mixing operation. Regarding claims 4 and 5, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the sensors in order to better control the mixing operation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 2, Bump teaches further comprising at least one sensor communicatively coupled to the controller and configured to output at least one sensor signal (paragraph 60 teaches multiple sensors).
Regarding claim 3, Bump teaches wherein the at least one sensor comprises a plurality of sensors (paragraph 60 teaches multiple sensors).
Regarding claim 6, Bump teaches recording when a value exceeds a desired value, and would inherently require measuring before in order to keep track of the operation (paragraph 46, 49, and 50).
Regarding claim 7, Bump teaches a pressure sensor (paragraph 60).
Regarding claim 9, Bump teaches wherein activation of the agitator system causes an agitator to move the particulate material (paragraph 20 teaches a main mixer auger, by definition would move particulate matter if operated).

Claim 10, 11, 12, 13, 14, 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bump (U.S. Publication 2016/0339405) in view of Bonefas (U.S. Publication 2014/0350801) in further view of Friggstad (U.S. Publication 2014/0196645) in further view of Browning (U.S. Publication 2016/0150724). 
Regarding claim 10, Bump teaches an agitation control system (paragraph 176), comprising: an agitator system comprising at least one drive system (paragraphs 31 teaches an agricultural feed mixer and 60 teaches a variety of sensors);at least one sensor wherein the sensor is configured to detect a measured profile of a particulate material within a storage tank of an agricultural system (paragraph 60 teaches a variety of profiles being measured including temperature and pressure); and a controller communicatively coupled to the at least one sensor and configured (computer 902, processor 904, memory 9210 are considered reading on a controller) to: receive at least one sensor signal from the at least one sensor; determine whether a variation between the measured profile and a target profile is greater than a threshold value; and output an output signal to the at least one drive system indicate of activation of the agitating system in response to determining that the variation between the measured profile and the target profile is greater than the threshold value (paragraph 46 teaches recording and providing the user with data, paragraph 45 teaches recording data of the mixer, and paragraph 49 teaches recording various parameters when limits have been exceeded). 
Regarding claim 10, Bump is silent to the agitator and product metering system and wherein the measured profile corresponds to a distribution of the particulate material within the storage tank. Regarding claims 10, 12, 14 and 16, Bump is silent to the specific locations of the sensors taught in paragraph 60.
Regarding claim 1, Bonefas teaches wherein the measured profile corresponds to a distribution of the particulate material within the storage tank (see figure 5c which shows distribution of material in a container, paragraph 5 teaches a vehicle and storage portion for agricultural material). 
Regarding claim 10, Friggstad teaches wherein the agitator is configured to be positioned over a product metering system (see agitator item 70 which is above item 26 meter roller) and configured to distribute a particulate material across the product metering system (paragraph 1 teaches the apparatus for seed metering, material from hopper 14 with agitator 70 is distributed proximate item 26 before being fed out of the apparatus).
Regarding claim 10, Browning teaches outputting an output signal to an agitator system having an agitator within a storage tank/hopper system (item 17 inside hopper 11, which is also considered capable of storing material, and paragraph 25 teaches an monitoring means with an ammeter for measuring amp draw that is used by the control system to control the speed of the agitator in paragraph 24) indicative of activation of the agitator system in response to determining that the variation between the measured profile and the target profile is greater than the threshold value (paragraph 24 teaches energizing the agitator to a specific intensity based on a predefined minimum and maximum threshold value, paragraph 25 teaches an ammeter for measuring the power drawn by at least one or more material handling components). 
It would have been obvious to one of ordinary skill in the art to modify the sensor configuration of Bump with the profile measuring configuration of Bonefas and the metering system of Friggstad along with the monitoring and agitator system of Browning in order to better control the mixing operation. Regarding claims 10, 12, 14 and 16, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the sensors in order to better control the mixing operation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Bump teaches a plurality of sensors (paragraph 60). 
Regarding claim 13, Bump teaches a pressure sensor (paragraph 60). 
Regarding claim 15, Bump teaches recording when a value exceeds a desired value, and would inherently require measuring before in order to keep track of the operation (paragraph 46, 49, and 50).

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claims 1 and 10, the amendments requiring an agitator within a storage tank/hopper system necessitates a new ground of rejection. As stated above, Browning (U.S. Publication 2016/0150724) teaches outputting an output signal to an agitator system having an agitator within a storage tank/hopper system (item 17 inside hopper 11, which is also considered capable of storing material, and paragraph 25 teaches an monitoring means with an ammeter for measuring amp draw that is used by the control system to control the speed of the agitator in paragraph 24) indicative of activation of the agitator system in response to determining that the variation between the measured profile and the target profile is greater than the threshold value (paragraph 24 teaches energizing the agitator to a specific intensity based on a predefined minimum and maximum threshold value, paragraph 25 teaches an ammeter for measuring the power drawn by at least one or more material handling components).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774